Citation Nr: 1740020	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-24 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to apportionment of the Veteran's nonservice-connected pension benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to September 1973.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a November 2012 Special Apportionment Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the appellant's claim for an apportionment of the Veteran's non-service-connected disability pension benefits. 

In October 2016, the appellant was afforded a hearing before Matthew W. Blackwelder at the RO, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).  

The Board notes that the Veteran indicated his desire for a hearing, but that he failed to report for the October 2016 hearing and he did not submit a request to reschedule the hearing.  Under these circumstances, the Board considers the request for a hearing to be withdrawn by the Veteran.  See 38 C.F.R. § 20.704 (e) (2016).


FINDINGS OF FACT

1.  The appellant is married to the Veteran, but they have lived apart throughout the appeal period; and the Veteran has not made reasonable contributions to her support.

2.  The Veteran is in receipt of monthly pension benefits as a married veteran with a dependent spouse; an apportionment of the Veteran's VA pension benefits in the amount paid, or payable as, a dependency allowance for the appellant would not cause hardship to the Veteran and would reasonably contribute to the appellant's support. 


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA nonservice-connected pension benefits in the amount paid, or payable to, the Veteran as a dependency allowance for the appellant are met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that she is entitled to an apportionment of the Veteran's VA nonservice-connected pension benefits.  At her hearing, held in October 2016, she testified to the following: she married the Veteran in October 2008, and she is still married to him.  She and the Veteran are estranged; she has lived apart from the Veteran since April 2012, when he moved out of their residence.  The Veteran has severe medical conditions.  She has not been able to work since about 2011 because she had to take care of him.  She is under financial hardship due to her own medical conditions, and not having health insurance.  She is now receiving Social Security Disability benefits in the amount of approximately $600 per month.

The appellant has reported that she has the following monthly expenses: rent $500.00, foot $200.00, utilities $316.00, telephone $43.00, clothing $100.00, medical expenses (prescriptions) $100.00, and cable and internet $103.00.  See VA Form 21-0788 (information regarding apportionment of beneficiary's award), dated in October 2012.  In February 2016, she reported an income of $683 per month in benefits from Social Security Administration as her sole source of income.

In August 2011, the appellant filed her claim.  See 38 C.F.R. § 3.458 (g).  In November 2012, the RO denied the claim.  The RO noted that the Veteran was receiving $644.00 per month in VA benefits, and that he had a total monthly income of $1,013.00.  

A veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving dependents additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).  

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2) (West 2014); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.  

A Veteran's benefits will not be apportioned where the total benefit payable to the Veteran does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458 (a).  Also, apportionment is not available in several other situations, none of which are applicable in this case (for example, the spouse of the disabled person has been found guilty of conjugal infidelity by a court having proper jurisdiction or where the spouse has lived with another person and held herself out to be the spouse of another).  38 C.F.R. § 3.458 (b)-(f).

The "benefit-of-the-doubt" rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).  

Service connection is not currently in effect for any disabilities.  

In February 2010, the RO granted the Veteran's claim for nonservice-connected pension, effective March 30, 2009.  In May 2012, the RO granted special monthly pension based on housebound status and aid and attendance, effective January 21, 2011.  

An award letter from the Social Security Administration, dated in August 2011, indicates that the Veteran was to receive $710.00 per month, not to include withholding for spousal support (for his first wife) of $151.50.  

Notification letters from the RO indicate that the Veteran is receiving VA benefits that include an additional amount for his spouse, the appellant.  See e.g., RO notification letters, dated in May 2012, December 2014, and December 2016.  

The Board first finds that the evidence is sufficient to show that the appellant and the Veteran are "estranged," and that the Veteran is not reasonably contributing to her support.  38 C.F.R. § 3.450 (a)(1)(ii).  There is nothing in the record to show that the Veteran is paying court-ordered support to the appellant, or that he is otherwise contributing to the appellant's support in any way.  In this regard, the Veteran has asserted that he paid the appellant $2,500.00 in July 2012, that he planned to file for divorce in January 2013, and that he would "pay $100 for a year out of his check if need be."  See RO's November 2011 decision; October 2012 report of general information (VA Form 21-0820).  However, there is no evidence in support of his claim, nor would this show sufficient support to provide a basis for a denial of the claim.  Notwithstanding the fact that the appellant is not required to demonstrate financial hardship in order to obtain a general apportionment under 38 C.F.R. § 3.450, Hall, it is clear that the appellant is facing financial hardship.  In any event, the Board can find no reason to justify denying the appellant the amount of the payment that the Veteran receives for the sole reason that she is his dependent spouse.  In Hall, it was noted that since the amount of the apportionment the Board granted that appellant was less than the amount the Veteran received because he claimed the appellant as his dependent, an apportionment in that amount could not cause hardship to a veteran.

The Veteran has received an allowance for a dependent spouse.  Therefore, the Board finds that an apportionment of VA pension benefits should be granted in an amount equal to the benefits paid, or payable to, the Veteran as a dependency allowance.  See Hall, supra.  The Veteran would still receive the amount due to a single Veteran with no dependents, which is the maximum amount due to him if he is not contributing to his spouse's support.  Thus, the Board finds in favor of the appellant and an apportionment in that amount is granted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159, 3.326(a) (2016).  However, the VCAA does not apply to decisions regarding how benefits are to be distributed.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Because an apportionment decision involves deciding how existing benefits are to be paid, under Sims, the VCAA is not applicable to this claim.

Claims for apportionment are considered "simultaneously contested claims" because they involve questions pertaining to the allocation of available benefits between two or more parties.  The law includes special requirements for such claims.  See 38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. § 19.100, 19.101, 19.102 (2016).  This includes notice to both parties of the statement of the case and other notifications, as well as the content of the substantive appeal, under specified circumstances. The file reflects that the parties received notice compliant with these requirements.








ORDER

An apportionment of the Veteran's VA pension benefits to his spouse, in the amount due as a dependency allowance in the rate tables, is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


